Gill, J.
wor¿”§>!'plfce"8 set apart. e Defendant was indicted, tried, and found guilty of disturbing a congregation assembled for religious worship, and has appealed to this court. The only question raised on this appeal relates to the court’s action in overruling defendant’s motion to quash the indictment, gpeei£c objection to the indictment, which was pointed out in the motion to quash, is that it fails to allege that the place where the congregation met was set apart for religious worship.
The indictment does not so allege, either in form or substance, and under the following decided cases we are bound to hold the same insufficient. State v. Schie*271neman, 64 Mo. 386; State v. Kindrick, 21 Mo. App. 507; State v. Stegall, 65 Mo. App. 243; State v. Fugitt, 66 Mo. App. 625.
Judgment reversed and defendant discharged.
All concur.